Citation Nr: 0926523	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-24 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence was received in order 
to reopen a claim for service connection for thyroid cancer.

2.  Entitlement to service connection for thyroid cancer, 
including as a result of exposure to radiation.

3.  Entitlement to service connection for chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1971 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran's claim for service connection for thyroid cancer 
was the subject of a previous decision.  The Board has a 
legal duty to address the "new and material evidence" 
requirement set forth in 38 C.F.R. § 3.156(a) regardless of 
the actions of the RO.  The Board is statutorily bound not to 
consider the merits of the case unless new and material 
evidence is received.  38 U.S.C.A. §§ 5108, 7104(b).  See 
also, e.g., McGinnis v. Brown, 4 Vet. App. 239, 244 (1993), 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995). 

The issues of entitlement to service connection for thyroid 
cancer on the merits and chronic fatigue syndrome are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for thyroid 
cancer was previously denied in a decision dated in January 
2001.  The Veteran's claim was denied because there was no 
evidence that the Veteran's thyroid cancer was present in 
service or within a year thereafter or that the Veteran's 
thyroid cancer was caused by exposure to uranium residue.  
The Veteran was notified of this decision and his appellate 
rights, but did not perfect a timely appeal.

2.  The evidence received since the January 2001 rating 
decision related to an unestablished fact and raised a 
reasonable possibility of substantiating the claim of service 
connection for thyroid cancer.
CONCLUSIONS OF LAW

1. The RO's rating decision in January 2001 denying service 
connection for thyroid cancer is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.302, 20.1103 
(2008).  

2. New and material evidence has been received to reopen the 
claim of service connection for thyroid cancer. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board considered the regulations pertaining to the VA's 
statutory duty to assist the Veteran with the development of 
facts pertinent to his claim.  The Board is granting the 
Veteran's application to reopen his claim for service 
connection for thyroid cancer.  Therefore, to the extent any 
notice error with respect to the Veteran's application to 
reopen his claim occurred, it is harmless and will not be 
further discussed.

The Veteran contends that his thyroid cancer is related to 
his military service, specifically, to exposure to ionizing 
radiation from depleted uranium that occurred while he was 
serving in the Persian Gulf.

In a January 2001 rating decision, the RO denied service 
connection for thyroid cancer.  The evidence considered at 
that time consisted of service treatment records and an 
article from the Miami News Herald dated in April 1998 that 
was submitted by the Veteran.  The article posited that an 
increase in the rise of cancer cases and birth defects among 
civilians in 4 cities in southern Iraq could be linked to 
environmental carcinogens or war-related toxins.  The 
Veteran's DD-214 showed that he had more than five years of 
overseas service and that he received the Saudi Kuwait 
Liberation Medal, which is awarded for certain service in the 
Persian Gulf that took place in early 1991.  The Veteran also 
received the Southwest Asia Service Medal with three bronze 
service stars, indicating that he served in the Persian Gulf 
sometime during the period from August 1990 to November 1995.  
He reports that he was there from September 1990 to April 
1991.  His primary specialty was reported to be in aircraft 
maintenance.  He is not shown to have been wounded in the 
Persian Gulf.  The Veteran's service personnel records were 
not obtained and associated with the claims file.  This will 
be cured during remand development.

The Veteran's claim was denied because there was no evidence 
that the Veteran's thyroid cancer occurred during service or 
within one year thereafter and no evidence that his thyroid 
cancer was related to his alleged environmental exposures, to 
include uranium residue.  The Veteran was notified of the 
RO's decision but did not timely perfect an appeal from that 
decision.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, evidence received since the prior decision 
includes private treatment records, more recent VA treatment 
records, a letter from a VA physician dated in July 2008 
requesting that the Veteran's claim be expedited due to his 
poor health, and internet articles submitted by the Veteran.  
VA and private treatment records and the letter from the 
Veteran's VA physician all show that the Veteran was 
diagnosed with thyroid cancer status post resection of the 
thyroid and had multiple recurrences of his cancer.  Two of 
the internet articles submitted by the Veteran, both dated in 
March 2006, indicate that certain private researchers believe 
that U.S. soldiers and Iraqi civilians were exposed to 
ionizing radiation from depleted uranium during the Persian 
Gulf War.  

This evidence is new in that it was neither considered, nor 
is cumulative of evidence that was considered, prior to the 
issuance of the January 2001 rating decision.  The evidence 
is presumed credible for the purposes of reopening.  In light 
of the circumstances of this case, including the fact that 
the RO did not consider the Veteran's claimed exposure to 
ionizing radiation plausible and resultantly did not develop 
his claim pursuant to the procedures set forth in 38 C.F.R. § 
3.111, or ascertain whether there was evidence of exposure, 
prior to issuing the January 2001 rating decision, the Board 
finds that the newly submitted evidence is material.  Insofar 
as thyroid cancer has been recognized as a radiogenic disease 
by VA, see 38 C.F.R. § 3.311(b)(2)(ii), the evidence that was 
submitted by the Veteran after January 2001 raises a 
reasonable possibility of substantiating his claim of service 
connection for thyroid cancer.  Therefore, the Veteran's 
claim is considered reopened. 


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for thyroid cancer, the appeal to 
this extent is allowed.


REMAND

The Veteran's claim for service connection for thyroid cancer 
having been reopened, a remand of such claim is necessary for 
additional development, to include consideration of 
development prescribed pursuant to 38 C.F.R. § 3.111.  

The Veteran also alleges that he has chronic fatigue syndrome 
which he attributes to his service in the Persian Gulf during 
the Persian Gulf War.  

VA will pay compensation in accordance with Chapter 11 of 
Title 38, United States Code, to a Persian Gulf Veteran who 
exhibits objective indications of a "qualifying chronic 
disability" provided that such disability (1) became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011; and (2) cannot be attributed to 
any known clinical diagnosis.  38 C.F.R. § 3.317.  Chronic 
fatigue syndrome is a "qualifying chronic disability." Id. 

The Veteran's DD214 indicates that he received the Saudi 
Kuwait Liberation Medal, indicating that he served in the 
Persian Gulf area in early 1991.  The Veteran also received 
the Southwest Asia Service Medal with three bronze service 
stars, indicating that he served in the Persian Gulf sometime 
during the period from in or about August 1990 to November 
1995.  Therefore, the Veteran is entitled to service 
connection if he did, in fact, develop chronic fatigue 
syndrome.

A letter dated in July 2008 from the Veteran's treating VA 
physician indicates that the Veteran "suffers from chronic 
fatigue."  Various private treatment records from the 
Veteran's follow up care for his thyroid cancer dated in 2004 
note that the Veteran complained of fatigue and suggest that 
this could be referable to his thyroid problems and use of 
thyroid replacement medication.  The VA and private treatment 
records in the claims file do not show that the Veteran has 
been diagnosed with chronic fatigue syndrome, and the only 
etiology suggested for the Veteran's fatigue was the above 
noted thyroid problems.  There has not been comprehensive 
examination of this matter and if view of the findings of 
fatigue, such examination is in order.  Moreover, the claims 
file does not contain any VA or private treatment records for 
the period after approximately May 2005.  

In light of the above, the Board finds that it is necessary 
to afford the Veteran a VA examination to determine the 
nature and etiology of his complained of fatigue.  See 38 
C.F.R. § 3.159(c)(4) (2008); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006). 

More recent VA and private treatment records should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

A review of the claims file also indicates that the Veteran 
applied for Social Security Disability (SSD) benefits, 
although it is unclear whether the Veteran was ultimately 
awarded such benefits.  In light of the other needed 
development noted above, the RO/AMC should attempt to obtain 
copies of those Social Security Administration (SSA) records 
relevant to the Veteran's SSD claim.  The Board observes that 
VA has a duty to obtain relevant records that are in the 
possession of the federal government, and the Veteran's SSA 
records may contain relevant information concerning the 
disabilities for which service connection is claimed by the 
Veteran herein.  See 38 U.S.C.A. § 5103A (b)(1) & (c)(3), 38 
C.F.R. § 3.159(c)(2).  

Finally, the Board notes that Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007) was decided during the pendency of this 
appeal.  Accordingly, the Veteran should be sent notice that 
explains how VA assigns disability ratings and effective 
dates in accordance with the requirements set forth in such 
decision.

Accordingly, the case is REMANDED for the following actions:

1.  A letter should be sent to the Veteran 
explaining the need for additional 
evidence regarding his claim in accordance 
with 38 U.S.C.A. §§ 5103 and 5103A (West 
2002 & Supp. 2008).  The letter should 
comply with the requirements for VCAA 
notice that are set forth in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO/AMC should take appropriate steps 
to contact the Veteran in order to have him 
provide information referable to all 
treatment for his claimed chronic fatigue 
syndrome and for his thyroid cancer.  Based 
on the response, the RO/AMC should 
undertake all necessary action to obtain 
copies of all clinical records from any 
identified treatment source.  More recent 
VA treatment records should be obtained.  
If records are not located, the claims 
folder should document the efforts made to 
obtain the records. 

3.  All records pertinent to the Veteran's 
award of Social Security disability 
benefits should be obtained from the 
Social Security Administration.  If these 
records cannot be obtained, documentation 
should be made of this fact.   

4.  The RO/AMC should obtain the Veteran's 
service personnel records for association 
with the claims folder.  Records requested 
should include those which would be 
indicative of any radiation exposure.  If 
for some reason the records are not 
obtained, the claims folder should contain 
documentation of the attempts made to 
obtain the records, and the reason for the 
unavailability.  

5.  Development of the Veteran's claim 
that his thyroid cancer was due to 
exposure to depleted uranium should be 
conducted in accordance with the 
procedures for developing claims based on 
exposure to ionizing radiation that are 
set forth at 38 C.F.R. § 3.111.  
Appropriate examinations should be 
scheduled as indicated, to include a 
determination if any depleted uranium 
residuals are in the appellant's system.

6.  The RO/AMC should schedule the Veteran 
for a VA examination by an appropriate 
clinician to determine the nature and 
etiology of the fatigue reportedly 
experienced by the Veteran.  All testing or 
studies deemed necessary should be 
performed.  The claims file should be made 
available for the examiner's review in 
connection with the evaluation, and the 
examiner should specifically state that he 
or she reviewed same in his or her report. 
The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran's fatigue is referable to a 
disease or injury that occurred during the 
Veteran's service.  The examiner should 
specifically state whether the Veteran's 
fatigue is due to chronic fatigue syndrome.  
The examiner should also explain whether 
the Veteran's fatigue is at least as likely 
as not due to his thyroid cancer or 
treatment for thyroid cancer.  The 
rationale for the examiner's opinion should 
be fully explained.  If no opinion can be 
rendered, the examiner should explain why a 
response is not possible or feasible.

7.  After completion of the above 
development, the Veteran's claims should be 
re-adjudicated.  If the determination 
remains unfavorable to the Veteran, he 
should be provided with an SSOC and given 
an opportunity to respond thereto.  The 
Board intimates no opinion as to the 
ultimate outcome in this case by the 
development requested above.

Then, if indicated, this case shall be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


